        Case 1:07-cv-12325-DPW Document 285 Filed 03/25/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
KATHEENA NEVIA SONEEYA, f/k/a                       )
Kenneth Hunt,                                       )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )       Civil Action No. 07-12325-DPW
                                                    )
THOMAS A. TURCO III, in his official                )
capacity as Commissioner of the                     )
Massachusetts Department of Correction,             )
                                                    )
                      Defendant.                    )
                                                    )

               PLAINTIFF’S NOTICE OF INTENT TO CROSS-EXAMINE

       Plaintiff, Katheena Nevia Soneeya, through counsel, pursuant to paragraph II.5 of the

Order Regulating Non-Jury Civil Trial, hereby provides notice of intent to cross-examine a witness

whose direct testimony is to be received by affidavit.

       Plaintiff intends to cross-examine: Dr. Stephen Levine, GD Treatment Committee

Member; Christopher M. Fallon, Deputy Commissioner of Prisons; Carol Mici, Commissioner of

the Massachusetts Department of Correction; and Mitzi Peterson, Director of Behavioral Health.


Dated: March 25, 2019                                Respectfully submitted,

                                                     /s/ Anne F. Hancock
                                                     Anne F. Hancock (BBO# 691884)
                                                     Sara A. Bellin (BBO #698900)
                                                     ROPES & GRAY LLP
                                                     800 Boylston Street
                                                     Boston, Massachusetts 02119-3600
                                                     annie.hancock@ropesgray.com
                                                     sara.bellin@ropesgray.com
                                                     (617) 951-7000
                                                     Attorneys for Plaintiff Katheena Nevia
                                                     Soneeya
        Case 1:07-cv-12325-DPW Document 285 Filed 03/25/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF).


Dated: March 25, 2019                                                        /s/ Anne F. Hancock
                                                                             Anne F. Hancock
